Title: Ratification without Conditional Amendments, [24 June] 1788
From: Madison, James
To: 


[24 June 1788]

   
   The Antifederalist strategy of offering a list of amendments which would be sent to a second national convention had been explained by Henry. According to the Antifederalists’ plan, final ratification by Virginia would be conditioned upon an acceptance of these amendments.


Mr. Madison. Mr. Chairman—Nothing has excited more admiration in the world, than the manner in which free governments have been established in America. For it was the first instance from the creation of the world to the American revolution, that the free inhabitants have been seen deliberating on a form of government, and selecting such of their citizens as possessed their confidence, to determine upon, and give effect to it. But why has this excited so much wonder and applause? Because it is of so much magnitude, and because it is liable to be frustrated by so many accidents. If it has excited so much wonder, that the United States have in the middle of war and confusion, formed free systems of government, how much more astonishment and admiration will be excited, should they be able, peaceably, freely and satisfactorily, to establish one general government, when there is such a diversity of opinions, and interests, when not cemented or stimulated by any common danger? How vast must be the difficulty of concentrating in one government, the interests, and conciliating the opinions of so many different heterogeneous bodies? How have the confederacies of ancient and modern times been formed? As far as ancient history describes the former to us, they were brought about by the wisdom of some eminent sage. How was the imperfect union of the Swiss Cantons formed? By danger—how was the confederacy of the United Netherlands formed? By the same. They are surrounded by dangers. By these and one influential character, they were stimulated to unite. How was the Germanic system formed? By danger, in some degree, but principally by the over-ruling influence of individuals. When we consider this government, we ought to make great allowances. We must calculate the impossibility that every state should be gratified in its wishes, and much less that every individual should receive this gratification. It has never been denied by the friends of the paper on the table, that it has defects. But they do not think that it contains any real danger. They conceive that they will in all probability be removed when experience will shew it to be necessary. I beg that gentlemen in deliberating on this subject, would consider the alternative. Either nine states shall have ratified it, or they will not. If nine states will adopt it, can it be reasonably presumed or required, that nine states having freely and fully considered the subject, and come to an affirmative decision, will, upon the demand of a single state, agree that they acted wrong, and could not see its defects—tread back the steps which they have taken, and come forward and reduce it to uncertainty, whether a general system shall be adopted or not? Virginia has always heretofore spoken the language of respect to the other states, and she has always been attended to. Will it be that language, to call on a great majority of the states to acknowledge that they have done wrong? Is it the language of confidence to say, that we do not believe that amendments for the preservation of the common liberty and general interest of the states, will be consented to by them? This is neither the language of confidence nor respect. Virginia, when she speaks respectfully, will be as much attended to, as she has hitherto been, when speaking this language. It is a most awful thing that depends on our decision—no less than whether the thirteen states shall unite freely, peaceably, and unanimously, for the security of their common happiness and liberty, or whether every thing is to be put in confusion and disorder! Are we to embark in this dangerous enterprize, uniting various opinions to contrary interests, with the vain hopes of coming to an amicable concurrence?
It is worthy of our consideration, that those who prepared the paper on the table, found difficulties not to be described, in its formation—mutual deference and concession were absolutely necessary. Had they been inflexibly tenacious of their individual opinions, they would never have concurred. Under what circumstances was it formed? When no party was formed, or particular proposition made, and men’s minds were calm and dispassionate. Yet under these circumstances, it was difficult, extremely difficult to agree to any general system.
Suppose eight states only should ratify it, and Virginia should propose certain alterations, as the previous condition of her accession. If they should be disposed to accede to her proposition, which is the most favorable conclusion, the difficulty attending it will be immense. Every state, which has decided it, must take up the subject again. They must not only have the mortification of acknowledging that they had done wrong, but the difficulty of having a re-consideration of it among the people, and appointing new conventions to deliberate upon it. They must attend to all the amendments, which may be dictated by as great a diversity of political opinions, as there are local attachments. When brought together in one assembly they must go through, and accede to every one of the amendments. The gentlemen who within this house have thought proper to propose previous amendments, have brought no less than forty amendments—a bill of rights which contains twenty amendments, and twenty other alterations, some of which are improper and inadmissible. Will not every state think herself equally entitled to propose as many amendments? And suppose them to be contradictory, I leave it to this convention, whether it be probable that they can agree, or agree to any thing but the plan on the table; or whether greater difficulties will not be encountered, than were experienced in the progress of the formation of this constitution.
I have said that there was a great contrariety of opinions among the gentlemen in the opposition. It has been heard in every stage of their opposition. I can see from their amendments, that very great sacrifices have been made by some of them. Some gentlemen think that it contains too much state influence; others, that it is a complete consolidation, and a variety of other things. Some of them think that the equality in the senate, is not a defect; others, that it is the bane of all good governments. I might, if there were time, shew a variety of other cases, where their opinions are contradictory. If there be this contrariety of opinions in this house, what contrariety may not be expected, when we take into view, thirteen conventions equally or more numerous? Besides, it is notorious from the debates which have been published, that there is no sort of uniformity in the grounds of the opposition.
The state of New-York has been adduced. Many in that state are opposed to it from local views. The two who opposed it in the general convention from that state, are in the state convention. Every step of this system was opposed by those two gentlemen. They were unwilling to part with the old confederation. Can it be presumed then, sir, that gentlemen in this state, who admit the necessity of changing, should ever be able to unite in sentiments with those who are totally averse to any change.
I have revolved this question in my mind, with as much serious attention, and called to my aid as much information as I could, yet I can see no reason for the apprehensions of gentlemen; but I think that the most happy effects for this country would result from adoption, and if Virginia will agree to ratify this system, I shall look upon it as one of the most fortunate events that ever happened, for human nature. I cannot, therefore, without the most excruciating apprehensions, see a possibility of losing its blessings—It gives me infinite pain to reflect, that all the earnest endeavours of the warmest friends of their country, to introduce a system promotive of our happiness, may be blasted by a rejection, for which I think with my honorable friend, that previous amendments are but another name. The gentlemen in opposition seem to insist on those previous amendments, as if they were all necessary for the liberty and happiness of the people. Were I to hazard an opinion on the subject, I would declare it infinitely more safe in its present form, than it would be after introducing into it that long train of alterations which they call amendments.
With respect to the proposition of the honorable gentleman to my left (Mr. Wythe) gentlemen apprehend, that by enumerating three rights, it implied there were no more. The observations made by a gentleman lately up, on that subject, correspond precisely with my opinion. That resolution declares, that the powers granted by the proposed constitution, are the gift of the people, and may be resumed by them when perverted to their oppression, and every power not granted thereby, remains with the people, and at their will. It adds likewise, that no right of any denomination, can be cancelled, abridged, restrained or modified, by the general government, or any of its officers, except in those instances in which power is given by the constitution for these purposes. There cannot be a more positive and unequivocal declaration of the principles of the adoption—that every thing not granted, is reserved. This is obviously and self-evidently the case, without the declaration. Can the general government exercise any power not delegated? If an enumeration be made of our rights, will it not be implied, that every thing omitted, is given to the general government? Has not the honorable gentleman himself, admitted, that an imperfect enumeration is dangerous? Does the constitution say that they shall not alter the law of descents, or do these things which would subvert the whole system of the state laws? If it did, what was not excepted, would be granted. Does it follow from the omission of such restrictions, that they can exercise powers not delegated? The reverse of the proposition holds. The delegation alone warrants the exercise of any power. With respect to the amendments, proposed by the honorable gentleman, it ought to be considered how far they are good. As far as they are palpably and insuperably objectionable, they ought to be opposed. One amendment he proposes, is, that any army which shall be necessary, shall be raised by the consent of two-thirds of the states. I most devoutly wish, that there may never be an occasion of having a single regiment. There can be no harm in declaring, that standing armies in time of peace, are dangerous to liberty, and ought to be avoided, as far as it may be consistent with the protection of the community. But when we come to say, that the national security shall depend, not on a majority of the people of America, but that it may be frustrated by less than one-third of the people of America; I ask if this be a safe or proper mode? What part of the United States are most likely to stand in need of this protection? The weak parts, which are the southern states. Will it be safe to leave the United States at the mercy of one-third of the states, a number, which may comprise a very small proportion of the American people? They may all be in that part of America which is least exposed to danger. As far as a remote situation from danger, would render exertions for public defence less active, so far the southern states would be endangered.
The regulation of commerce, he further proposes, should depend on two-thirds of both houses. I wish I could recollect the history of this matter, but I cannot call it to mind with sufficient exactness. But I well recollect the reasoning of some gentlemen on that subject. It was said, and I believe with truth, that every part of America, does not stand in equal need of security. It was observed, that the northern states were most competent to their own safety. Was it reasonable, asked they, that they should bind themselves to the defence of the southern states; and still be left at the mercy of the minority for commercial advantages? Should it be in the power of the minority to deprive them of this and other advantages, when they were bound to defend the whole union, it might be a disadvantage for them to confederate. These were their arguments. This policy of guarding against political inconveniences, by enabling a small part of the community to oppose the government, and subjecting the majority to a small minority is fallacious. In some cases it may be good; in others it may be fatal. In all cases it puts it in the power of the minority to decide a question which concerns the majority.
I was struck with surprise when I heard him express himself alarmed with respect to the emancipation of slaves. Let me ask, if they should even attempt it, if it will not be an usurpation of power? There is no power to warrant it, in that paper. If there be, I know it not. But why should it be done? Says the honorable gentleman, for the general welfare—it will infuse strength into our system. Can any member of this committee suppose, that it will increase our strength? Can any one believe, that the American councils will come into a measure which will strip them of their property, discourage, and alienate the affections of five-thirteenths of the union. Why was nothing of this sort aimed at before? I believe such an idea never entered into any American breast, nor do I believe it ever will, unless it will enter into the heads of those gentlemen who substitute unsupported suspicions for reasons.
I am persuaded that the gentlemen who contend for previous amendments, are not aware of the dangers which must result. Virginia after having made opposition, will be obliged to recede from it. Might not the nine states say with a great deal of propriety—“it is not proper, decent, or right in you, to demand that we should reverse what we have done. Do as we have done—place confidence in us, as we have done in one another—and then we shall freely, fairly and dispassionately consider and investigate your propositions, and endeavour to gratify your wishes: But if you do not do this, it is more reasonable that you should yield to us, than we to you. You cannot exist without us—you must be a member of the union.”
The case of Maryland, instanced by the gentleman, does not hold. She would not agree to confederate, because the other states would not assent to her claims of the western lands. Was she gratified? No—She put herself like the rest. Nor has she since been gratified. The lands are in the common stock of the union.
As far as his amendments are not objectionable, or unsafe, so far they may be subsequently recommended. Not because they are necessary but because they can produce no possible danger, and may gratify some gentlemen’s wishes. But I never can consent to his previous amendments, because they are pregnant with dreadful dangers.
